IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 20, 2009

                                     No. 09-50203                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

GARY PAUL DORN,

                                                   Defendant-Appellant




                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 6:08-CR-169-1


Before HIGGINBOTHAM,WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Gary Paul Dorn has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California.1 Dorn
has not filed a response. Our independent review of the record and counsel’s
brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           386 U.S. 738 (1967).
                                   No. 08-10634

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED.2




      2
          See 5TH CIR . R. 42.2.

                                        2